Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 November 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond SirNantes November 27—1782
The Bearer is Capt George Meggs of the 71st Regiment taken in his Passage from N york to London by the Ship Marquis de la Fayette, arrived here to my Address. As this Gentleman has some pressing Business in London & wishes to return thither as soon as possible, I have taken the Liberty of giving him his Parole as far as Paris, & then he will be considered still a Prisoner unless you consent to grant his Parole & permission to go to England. He has a Lady under his escorte who accompanys him—
I am as ever Your most Dutiful & affectionate Nephew.
Jona Williams J
  
Addressed: His Excellency / Doctor Franklin / Minister Plenipotentiary to the United States / Passy
Notation: Jona. Williams Nantes Novr. 27th. 1782
